Exhibit Consent of Independent Registered Public Accounting Firm The Board of Directors and Stockholders Realty Income Corporation: We consent to the use of our report dated February10, 2009, with respect to the consolidated balance sheets of Realty Income Corporation and subsidiaries as of December31, 2008 and 2007, and the related consolidated statements of income, stockholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2008, the related financial statement ScheduleIII, and the effectiveness of internal control over financial reporting as of December31, 2008, incorporated herein by reference and to the reference to our firm under the heading “Experts” in the registration statement. /s/ KPMG LLP San Diego, California March20,
